Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference character 30 points to the leg member in Figures 2 and 3, despite being described as the gripper material, and in other Figures such as Figures 4-6, reference character 30 point directly to the gripper material. Reference character 32 and 30 are used to refer to the same structure, the coating/layer of gripper material, where use of two reference characters for the same structure is improper. It is suggested Applicant remove reference character 32 from the drawings and disclosure and amend the drawings such that 30 point to the gripper material.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 requires an engagement surface of the gripper material disposed within the channel includes a crown. It is unclear what is meant by the term crown and how an engagement surface provides a crown. The engagement surface is believed to be the surface of the gripper material which contacts the hair. It is further believed that the claim is attempting to require the engagement surface includes a portion which protrudes beyond the surface of the leg and the opening of the channel; for purposes of examination, the aforementioned interpretation will be applied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dun Lany (US 706036).
Regarding claim 1, Dun Lany discloses a bobby pin comprising: an upper leg member (upper tine of pin A extending beyond bend, Refer to Figure 1) having a first end (free pointed end) and a second end (end adjacent bend), the first end and the second end of the upper leg member defining a length of the upper leg member; a lower leg member (lower tine of pin A extending beyond bend, Refer to Figure 1) having a first end (free pointed end) and a second end (end adjacent bend), the first end and the second end of the lower leg member defining a length of the lower leg member; wherein the second end of said upper leg member is operably connected (via bend) to the second end of said lower leg member at a closed end (end with bend); and wherein at least a portion of the length of at least one of the upper leg member or the lower leg member includes a gripper material (B) disposed to engage a material being acted upon by said bobby pin (Refer to lines 18-30 and Figues 1-4).  
Regarding claim 4, Dun Lany discloses said lower leg member is straight (Refer to Figure 1).  
Regarding claim 5, Dun Lany discloses the bobby pin is of unitary construction and the second end of said upper leg member is operably connected to the second end of said lower leg member by a bend in the bobby pin (Refer to Figure 1).
Regarding claim 6, Dun Lany discloses the second end of said upper leg member is operably connected to the second end of said lower leg member by a spring (bend, Refer to Figure 1). Per Applicant’s disclosure the spring is the bend (Refer to paragraphs 0009 and 0024 of Applicant’s disclosure). 
Regarding claim 7, Dun Lany discloses an open end (end near first pointed ends of upper and lower leg members) located opposite of a location where the upper leg member and the lower leg member are operably coupled, the first end of thePage 13 of 15DocID: 4810-5463-9801.6Inventor: Rachel A. WagnerDocket No. 546563-10001 Title: BOBBY PIN WITH IMPROVED GRIPupper leg member and the first end of the lower leg member are disposed to define an opening (space between first end of upper and lower leg members) therebetween at the open end (Refer to Figure 1).
Regarding claim 8, Dun Lany discloses at least a portion of the length of at least one of the upper leg member or the lower leg member has a channel (a,a’, Refer to Figures 2 and 3) defined therein and wherein at least a portion of said channel is filled with the gripper material (B), the gripper material being disposed to engage a material being acted upon by said bobby pin (Refer to Figures 1-4).  
Regarding claim 9, Dun Lany discloses said lower leg member has the channel (a,a’) defined along at least a portion of the length thereof.  Each leg member has a channel (Refer to Figures 1-3 and lines 45-53).
Regarding claim 10, Dun Lany discloses said upper leg member has a first channel (a,a’) defined along at least a portion of the length thereof and wherein at least a portion of the first channel of the upper leg member is filled with the gripper material (B). Each leg member has a channel filled with gripper material (Refer to Figures 1-3 and lines 45-53). 
Regarding claim 11, Dun Lany discloses said lower leg member includes a second channel (a,a’) defined along at least a portion of the length thereof and wherein a least a portion of said second channel is filled with the gripper material (B).  Each leg member has a channel filled with gripper material (Refer to Figures 1-3 and lines 45-53). 
Regarding claim 12, Dun Lany discloses wherein an engagement surface (exposed surface of B which contacts hair) of the gripper material disposed within the channel includes a crown (protruding portion which extends beyond the surface of the leg, Refer to Figure 4 and lines 58-70.

Claims 1, 2, 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 562690).
Regarding claim 1, Young discloses a bobby pin comprising: an upper leg member (one of a’) having a first end (free end) and a second end (end adjacent bend/loop), the first end and the second end of the upper leg member defining a length of the upper leg member; a lower leg member (other of a’) having a first end (free end) and a second end (end adjacent bend/loop), the first end and the second end of the lower leg member defining a length of the lower leg member; wherein the second end of said upper leg member is operably connected to the second end of said lower leg member at a closed end (end defined by bend/loop); and wherein at least a portion of the length of at least one of the upper leg member or the lower leg member includes a gripper material (adhesive compound and flock or flocky frictional material) disposed to engage a material being acted upon by said bobby pin (Refer to Figures 1-7 and lines 25-43).  
Regarding claim 2, Young discloses the upper leg member and the lower leg member are coated with the gripper material to form an encapsulating coating (Refer to Figures 1, 3, 4 and lines 46-51).  
Regarding claim 4, Young discloses said lower leg member is straight (Refer to Figures 1-7).  
Regarding claim 5, Young discloses the bobby pin is of unitary construction and the second end of said upper leg member is operably connected to the second end of said lower leg member by a bend (loop) in the bobby pin (Refer to Figures 1, 3, 4, 5 and 7 depicting the bend and lines 22-27).  
Regarding claim 6, Young discloses the second end of said upper leg member is operably connected to the second end of said lower leg member by a spring (bend/loop, Refer to Figures 1, 3, 4, 5 and 7 and lines 22-27).  Per Applicant’s disclosure the spring is the bend (Refer to paragraphs 0009 and 0024 of Applicant’s disclosure).
Regarding claim 7, Young discloses an open end (end near first ends of leg members) located opposite of a location where the upper leg member and the lower leg member are operably coupled, the first end of thePage 13 of 15DocID: 4810-5463-9801.6Inventor: Rachel A. WagnerDocket No. 546563-10001 Title: BOBBY PIN WITH IMPROVED GRIPupper leg member and the first end of the lower leg member are disposed to define an opening (space between first ends of leg members) therebetween at the open end (Refer to Figures 1, 3, 4, 5 and 7).  
Regarding claim 8, Young discloses at least a portion of the length of at least one of the upper leg member or the lower leg member has a channel (groove) defined therein and wherein at least a portion of said channel is filled with the gripper material (Refer to Figure 6 and lines 56-61), the gripper material being disposed to engage a material being acted upon by said bobby pin (gripper material engages hair).  
Regarding claim 9, Young discloses said lower leg member has the channel (groove) defined along at least a portion of the length thereof (Refer to Figure 6 and lines 56-61).  
Regarding claim 10, Young discloses said upper leg member has a first channel (groove) defined along at least a portion of the length thereof and wherein at least a portion of the first channel of the upper leg member is filled with the gripper material (Refer to Figure 6 and lines 56-61).
Regarding claim 11, Young discloses said lower leg member includes a second channel (groove) defined along at least a portion of the length thereof and wherein a least a portion of said second channel is filled with the gripper material (Refer to Figure 6 and lines 56-61). 

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sze (US 20150230578).
Regarding claim 1, Sze discloses a bobby pin comprising: an upper leg member (4,34) having a first end (end near 10,8) and a second end (end near 18), the first end and the second end of the upper leg member defining a length of the upper leg member; a lower leg member (6,36) having a first end (end near 12,8) and a second end (end near 18), the first end and the second end of the lower leg member defining a length of the lower leg member; wherein the second end of said upper leg member is operably connected to the second end of said lower leg member at a closed end (end with 18); and wherein at least a portion of the length of at least one of the upper leg member or the lower leg member includes a gripper material (20,22,52, Refer to paragraph 0026 and 0029 and Figures 4 and 8) disposed to engage a material being acted upon by said bobby pin (Refer to Figures 1-8).
Regarding claim 2, Sze discloses the upper leg member and the lower leg member are coated with the gripper material to form an encapsulating coating (Refer to Figures 1-4 and paragraph 0026).  
Regarding claim 3, Sze discloses upper leg member includes a plurality of ridges (zigzag profile, Refer to paragraph 0024and Figures 1, 3, 5, 7).  
Regarding claim 4, Sze discloses said lower leg member is straight (Refer to Figures 1, 3, 5 and 7).
Regarding claim 5, Sze disclose the bobby pin is of unitary construction and the second end of said upper leg member is operably connected to the second end of said lower leg member by a bend (hinge in the bobby pin, Refer to paragraphs 0023 and 0027 and Figures 1-8).
Regarding claim 6, Sze discloses the second end of said upper leg member is operably connected to the second end of said lower leg member by a spring (hinge in the bobby pin, Refer to paragraphs 0023 and 0027 and Figures 1-8).  Per Applicant’s disclosure the spring is the bend (Refer to paragraphs 0009 and 0024 of Applicant’s disclosure).
Regarding claim 7, Sze discloses an open end (end near 8) located opposite of a location where the upper leg member and the lower leg member are operably coupled, the first end of thePage 13 of 15DocID: 4810-5463-9801.6Inventor: Rachel A. WagnerDocket No. 546563-10001 Title: BOBBY PIN WITH IMPROVED GRIPupper leg member and the first end of the lower leg member are disposed to define an opening (8) therebetween at the open end (Refer to Figures 1, 3, 5 and 7).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799